 



Exhibit 10.2
February 12, 2008
Mr. Joseph Ragan
Re: Severance Agreement
Dear Joseph:
In consideration of your continued commitment to GTSI and our desire to retain
your services as we rebuild the organization, this Severance Agreement
(“Agreement”) sets forth the commitment by GTSI to you in the event:

  •  
You are terminated by GTSI without Cause as defined in the footnote below
(“Termination”)1, or

    •  
You are notified of one of the following conditions, and as a result resign from
GTSI within 30 calendar days of such notice (“Resignation”):

  (i)  
your GTSI annual base salary is reduced by more than 20% from its then current
amount;
    (ii)  
your GTSI duties, responsibilities, authority, reporting structure, title
(excluding any minor or inadvertent action which is remedied by the Company
immediately after notice by you) are significantly or meaningfully, as
reasonably determined by GTSI, reduced by GTSI;
    (iii)  
you are asked to permanently relocate to a different GTSI work site that would
increase your one-way commute distance by more than thirty-five (35) miles from
your then principal residence.

In the event of your Termination or Resignation, GTSI will pay you a severance
payment in an amount equal to six (6) months (“Period”) of your then current
GTSI annual base salary (the “Severance Compensation”). The lump sum payment
will be subject to standard withholdings and deductions.
GTSI’s obligation to pay this Severance Compensation is subject to you executing
and delivering to GTSI the Release and Obligation (“Release”) as exactly set out
in Exhibit A within twenty-two (22) calendar days of your Termination or
Resignation. GTSI will pay you the Severance Compensation in a lump sum amount
within fifteen (15) calendar days following delivery of an executed Release.
Unless the Release is executed by you and delivered to GTSI within twenty-two
(22) days after the Termination (and not later revoked), you will not receive
any of the Severance Compensation; further, GTSI retains the right to initiate
legal proceedings to recover the full amount of the Severance Compensation if
you breach or violate the terms of the Release.
 
1 “Cause” means your (i) unwillingness or inability to adequately perform the
employee’s job duties, or for insubordination, after a written demand for
substantial performance is delivered to you by one or more Officers of GTSI,
which demand specifically identifies the manner in which one or more Officers of
GTSI believe that you have not substantially performed your duties,
(ii) conviction of any felony involving moral turpitude; (iii) engaging in
practices contrary to the written policies of GTSI; (iv) illegal business
practices, (v) misappropriation of assets of GTSI; (vi) continual or repeated
insobriety or drug use; (vii) continual or repeated absence for reasons other
than disability or sickness; (viii) fraud; or (ix) embezzlement of Company
funds.

 

 



--------------------------------------------------------------------------------



 



Notwithstanding the terms of this Agreement, your relationship with GTSI
continues to be an at-will employment relationship. GTSI or you have the right
to terminate your employment with GTSI at any time with or without Cause and
with or without notice. Nothing in this Agreement confers upon you any right to
continue in the employ of GTSI, nor does this Agreement confer any rights to you
should you voluntarily terminate your GTSI employment, or otherwise end your
GTSI employment.
In the case of a Change of Control, as described in the Change of Control
Agreement between you and GTSI, the terms of the Change of Control Agreement
will supersede the terms of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date above written.
GTSI Corp.
By:                                                  
Acknowledged and Accepted:
                                                  
Joseph Ragan

 

 



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE AND OBLIGATION
I understand that my position with GTSI Corp. (the “Company”) terminated
effective  _____  (the “Separation Date”). The Company has agreed that in
consideration of me signing this Release and Obligation and delivering it to the
Company within 22 days following my Separation Date, and do not later revoke it,
pay me Severance Compensation pursuant to the terms of the GTSI Severance
Agreement dated March 28, 2006 between myself and the Company. I understand that
I am not entitled to such Severance Compensation unless I sign and comply with
this Release and Obligation (“Release”).
Release: By my signature below, I agree to forever release and discharge GTSI
and its successors, its current and prior stockholders of record, officers,
directors, and employees, past or present, from any and all causes of action,
actions, judgments, liens, indebtedness, damages, losses, claims, liabilities,
expenses and demands of any kind or character whatsoever: whether known or
unknown, suspected to exist or not suspected to exist, anticipated or not
anticipated; whether or not previously brought before any state or federal
agency, court or other governmental entity and whether existing on or arising
prior to the date of this Release; and which, directly or indirectly, in whole
or in part, relate or are attributable to, connected with, or incidental to my
previous employment by GTSI, the separation of that employment, and any dealings
between the parties concerning my employment existing prior to the date of
execution of this Release and Obligation. This expressly includes any and all
claims of discrimination on account of sex, race, age, handicap, veteran status,
national origin or religion, and claims or causes of action based upon any equal
employment opportunity laws, ordinances, regulations or orders, including Title
VII of the Civil Rights Act of 1964 and the Age Discrimination In Employment
Act, the Americans With Disabilities Act, Executive Order 11246, the
Rehabilitation Act and any applicable state or local anti-discrimination
statutes. It also includes claims for breach of any contract, agreement or
promises made prior to this date; claims for wrongful termination actions of any
type, breach of express or implied covenant of good faith and fair dealing;
intentional or negligent infliction of emotional distress; claims for fraud,
libel, slander or invasion of privacy. This release also applies to any claims
or rights that I might have or assert with respect to any claims or rights, if
any, concerning any GTSI bonus plan.
I acknowledge and understand that by my signature below, I am knowingly and
voluntarily waiving and releasing any rights I may have under the Federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”). I also
acknowledge that the consideration given for the above release is in addition to
anything of value to which I was already entitled. I acknowledge that by this
document, I have been advised in writing, as required by the ADEA that: (a) my
release does not apply to any claims that may arise after my signing of this
Release; (b) I should consult with an attorney prior to executing this Release;
(c) I have twenty-one (21) days within which to consider this Release (although
I may choose to voluntarily execute this Release earlier); (d) I have seven
(7) days following the execution of this release to revoke the Release; and
(e) this Release will not be effective until the eighth day after this Release
has been signed both by me and by the Company (“Release Effective Date”).

 

 



--------------------------------------------------------------------------------



 



Obligations: By my signature below, I also agree that in consideration of the
Severance Compensation, I will comply with the following:

  1.  
In addition to the terms of any written confidentiality, proprietary rights,
non-solicitation or nondisclosure agreements I have with GTSI, I agree that for
a period of six months after the Separation Date that I will not directly or
indirectly solicit or offer employment to or hire any person who then is an
employee of GTSI, or work as an employee or independent consultant for any of
these entities (CDW-G, Dell, DLT, WWT, GMR, PC Connections, Pomeroy, ComTek
Communication Technology Incorporated, TIG) in one of their offices within a
fifty (50) mile radius of GTSI’s Chantilly office, where such employment
involves my support of one of these entities to provide products or services to
the Federal Government that are the same as, or substantially similar to, the
goods or services provided by GTSI.
    2.  
Because of the unique nature of the above provisions, I understand and agree
that GTSI will suffer irreparable harm in the event that my failure to comply
with any of my obligations under Sections 1 above and that monetary damage will
be inadequate to compensate GTSI for such a breach. Accordingly, you agree that
GTSI will, in addition to any other remedies available to it at law or in
equity, be entitled to injunctive relief to enforce the terms of Sections 1
above. (“Injunctive relief” means a legal order from a court prohibiting a
person or corporate entity from carrying out a given action, or ordering a given
action to be done.)
    3.  
I have returned to GTSI all of its assets or property that I have in my
possession or control.
    4.  
I will not publicly disparage, whether in writing, electronically or orally,
GTSI, or any of its employees or members of the board of directors, and that I
will not communicate to or with any governmental body regarding GTSI unless
compelled by law. In addition, GTSI agrees to take every reasonable effort to
ensure that that any GTSI officer or member of the board of directors will not
publicly disparage me, whether in writing, electronically or orally.
    5.  
I agree to provide GTSI with any requested reasonable support and consultation
regarding any legal matter, to include making myself reasonably available at
GTSI’s facilities to discuss background matters or appearances in court or at
Deposition hearings. I also agree, if requested, to provide any affidavits or
other written statements, and to sign such statements so long as they represent
your actual knowledge and belief.

         
As Agreed to on:
       
 
       
 
  Date   Signature of Employee

 

 